Citation Nr: 1027147	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for osteoporosis affecting 
the hands, toes, knees and left elbow, claimed as weakness of the 
bones, as secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for polyarthralgia 
affecting the hands, toes, knees and left elbow, claimed chronic 
body pain, as secondary to service-connected sarcoidosis.  

3.  Entitlement to service connection for claimed degenerative 
arthritis of the cervical spine and lumbar spine, as secondary to 
service-connected sarcoidosis.  

4.  Entitlement to service connection for claimed numbness and 
weakness on the right side of the body, as secondary to service-
connected sarcoidosis.  

5.  Entitlement to service connection for claimed numbness and 
temporary paralysis during sexual intercourse, as secondary to 
service-connected sarcoidosis.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected deformed right second toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to June 1978 
and from December 1982 to October 1987.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the RO.  

As the claim for a compensable rating for the Veteran's service-
connected deformed right second toe involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development of 
the record in December 2007.  

The purpose of this remand was to obtain outstanding private and 
VA treatment records and to schedule the Veteran for a VA 
examination.  

All of the actions previously sought by the Board through its 
prior development request appears to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in March 2010, confirmed and 
continued the previous denial.  

Two issues certified for appellate review are service connection 
for a disorder manifested by weakness of the bones, claimed as 
secondary to service-connected sarcoidosis, and for chronic body 
pain, claimed as secondary to service-connected sarcoidosis.  As 
reflected on the title page of this decision, the Board has 
recharacterized these matters.  

A claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007).  A claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009); 38 C.F.R. § 3.159(c)(3).  

Further, VA has an obligation to liberally construe the pleadings 
of a claimant to discern all issues raised in the record.  See 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  


The issue of service connection for deformed left second toe has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issue of service connection for a disorder manifested by 
numbness and temporary paralysis during sexual intercourse, as 
secondary to service-connected sarcoidosis is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.  

2.  The currently demonstrated osteoporosis affecting the hands, 
toes, knees and left elbow is shown as likely as not to have been 
caused by the service-connected sarcoidosis.  

3.  The currently demonstrated polyarthralgia affecting the 
hands, toes, knees, and left elbow is shown as likely as not to 
have been caused by the service-connected sarcoidosis.  

4.  The Veteran is not shown to have manifested complaints or 
findings of degenerative arthritis of the cervical or lumbar 
spine in service or for many years thereafter; nor is any 
degenerative arthritis of the cervical and lumbar spine shown to 
be due to any event or incident of service or to be caused or 
aggravated by the service-connected sarcoidosis.  

5.  The Veteran is not shown to a disability manifested by 
numbness and weakness on the right side of the body that is 
caused or aggravated by the service-connected sarcoidosis.   

6.  The service-connected deformed right second toe currently is 
not shown to be productive of a disability picture manifested by 
a foot injury, malunion or nonunion of a tarsal or metatarsal 
bone, or functional impairment due to pain.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by osteoporosis affecting the hands, toes, 
knees and left elbow is proximately due to or the result of 
service-connected sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by polyarthralgia affecting the hands, 
toes, knees and left elbow is proximately due to or the result of 
service-connected sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).  

3.  The Veteran does not have a disability manifested by 
degenerative arthritis of the cervical or lumbar spine due to 
disease or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred therein; 
nor is any proximately due to or the result of service-connected 
sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  

4.  The Veteran does not have a disability manifested by numbness 
and weakness on the right side of the body due to disease or 
injury that was incurred in or aggravated by active service; nor 
is any proximately due to or the result of service-connected 
sarcoidosis. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  

5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected deformed right second toe 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 
4.71a including Diagnostic Codes (DCs) 5283 and 5284 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present case, in letters dated in January 2004, April 
2004, May 2004,     October 2007, January 2009, and December 
2009, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  

The October 2007, January 2009 and December 2009 notice letters 
addressed how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

There was a timing deficiency with the October 2007, January 
2009, and December 2009 notice letters, with respect to the 
notice requirements under Dingess because they were provided 
after the initial rating action.  Mayfield v. Nicholson.  

The timing deficiency was remedied by the fact that the Veteran's 
claims were readjudicated by the RO in the March 2010 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, VA and private treatment records, Social Security 
Administration (SSA) records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below is 
favorable to the Veteran, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

A.  Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be established for disease diagnosed after 
discharge from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where 
the veteran cannot establish some of these elements, a veteran 
can instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  


B.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, weakness, 
incoordination, and fatigability, etc., particularly during times 
when these symptoms "flare up," such as during prolonged use.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors 
as a veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability.  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).  


C.  Standard of Review

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Specific Legal Criteria

The current version of the General Rating Formula for Diseases 
and Injuries of the Foot, 38 C.F.R. § 4.71a, provides as follows:  

Diagnostic Code 5283 provides:

Tarsal, or metatarsal bones, malunion of, or nonunion of:

30%	Severe;

20%	Moderately severe; 

10%	Moderate.  

Note: with actual loss of use of the foot, rate 40 percent.  

38 C.F.R. § 4.71a, DC 5283 (2009).  


Diagnostic Code 5284 provides:

Foot injuries, other:

30%	Severe;

20%	Moderately severe;

10%	Moderate.

Note: With actual loss of use of the foot, rate 40 percent.  

38 C.F.R. § 4.71a. DC 5284 (2009).  


IV.  Analysis

A.  Service Connection

The Veteran asserts that he currently suffers from a number of 
disorders as secondary to his service-connected sarcoidosis, to 
include osteoporosis affecting the hands, toes, knees, and left 
elbow; polyarthralgia affecting the hands, toes, knees, and left 
elbow; degenerative arthritis of the cervical and lumbar spine; 
and numbness and weakness on the right side of the body.  

Of preliminary importance, in a February 2005 rating decision, 
the RO granted service connection for osteoporosis of the lumbar 
spine, and assigned a noncompensable (no percent) rating, 
effective on November 29, 2004.  

Hence, the current claim of service connection for osteoporosis 
has been characterized as involving the hands, toes, knees and 
left elbow, but need not address the lumbar spine.  

The Board notes initially that the service treatment records 
generally reflect treatment for low back pain, strain and muscle 
strain; for a sprained finger of the right hand; for cervical 
adenopathy; for left knee pain; and for chronic sarcoidosis, but 
are negative for findings of osteoporosis, polyarthralgia, 
degenerative arthritis, or numbness and weakness of the right 
side of the body.  

With respect to the claims of service connection for 
polyarthralgia and for osteoporosis, the Board notes that private 
and VA treatment records generally reflect findings of and 
treatment for chronic pain, occasional weakness, osteoporosis, 
polyarthralgias, sarcoid arthropathy, myalgias, fibromyalgia, 
stiffness, significant underlying sarcoid arthropathy as 
manifested by significant bony joint deformity and intermittent 
swelling, bone sarcoidosis with bone destruction and cystic 
changes and weakening of bones due to predisone use.  

Specifically, a private treatment record, dated in October 2003, 
shows diagnosis of diffuse arthralgias, most likely as secondary 
to the Veteran's sarcoid.  Further, a private Dexa bone density 
scan report, dated in October 2004 revealed findings of 
osteoporosis of the lumbar spine with a high increased risk for 
fracture and osteopenia of the left hip with increased risk for 
fracture.  

Moreover, a private treatment record, dated in December 2006, 
indicates a diagnosis of chronic generalized body pain, most 
likely due to sarcoidosis.  

In conjunction with the current appeal, the Veteran underwent a 
VA joints examination in May 2004.  Here, the Veteran complained 
of chronic aching pain in most of his joints during the cold 
weather, especially the right index finger.  

The examiner observed that, other than the right finger and the 
left second toe, there was no objectively noticeable joint 
swelling or deformity and that the range of motion of the other 
joints was normal.  

The examiner opined that it was as likely as not that the nasal 
and joint complaints listed were caused by or were the result of 
the Veteran's sarcoidosis.  

A subsequent VA examination report, dated in February 2009 
includes an opinion that the Veteran's sarcoidosis had a multi-
organ system involvement, including the sinuses, lungs, skin and 
bone, as well as causing a disorder involving calcium metabolism 
and causing nephrolithiasis.  

The Veteran also reported a history of polyarthralgia affecting 
the hands, widespread pain and osteoporosis secondary to long-
term steroid use.  The examiner noted that the Veteran was 
medically disabled and receiving SSA disability benefits 
secondary to his sarcoidosis.  

In an addendum to the February 2009 VA examination, dated later 
that month, the examiner opined that the Veteran's osteoporosis 
was secondary to the long-term steroid use for treating his 
sarcoidosis and that his polyarthralgia was also secondary to his 
sarcoidosis.  

A January 2010 VA examination report reflects a history of 
sarcoidosis since the 1980's, for which the Veteran had been 
treated with prednisone for approximately 20 years.  Further, the 
examiner noted complications to include osteoporosis of the 
lumbosacral spine, first diagnosed in 2006, and chronic constant 
pain that did not radiate.  

Here, the Veteran was diagnosed with, among other things, 
sarcoidosis and osteopenia.  The examiner opined that the 
osteopenia was more likely than not related to the Veteran's 
sarcoidosis, noting that there were calcifications overlying the 
left renal outline, and recommending a noncontrasted CT scan for 
evaluation as there were two focal densities in the left ilium 
that might have represented a bone island, calcified granuloma or 
other sclerotic lesions.  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for osteoporosis affecting the hands, 
toes, knees and left elbow, as secondary to service-connected 
sarcoidosis, and for polyarthralgia affecting the hands, toes, 
knees and left elbow, claimed as secondary to service-connected 
sarcoidosis, is warranted.  

With respect to the claim of service connection for degenerative 
arthritis of the cervical and lumbar spine, claimed as secondary 
to service-connected sarcoidosis, the Board finds that the 
preponderance of the evidence is against the claim.  

The VA and private treatment records reflect findings of and 
treatment for various cervical and lumbar spine pathology, to 
include severe upper extremity pain coming out of the cervical 
spine, possible cervical spine myelopathy, soft disc herniations 
at C3 to C4 and C6 to C7, L5 to S1 disc degeneration with broad-
based disc protrusion causing mild compression of the thecal 
canal, focal right pericentral disc herniation causing 
compression of the right S1 nerve root prior to it entering the 
lateral recess, degeneration and minimal bulging of the L5 to S1 
disc, right C 6 radiculopathy, herniated nucleus pulposus of the 
C6 to C7 on the right side, central herniation of C3 to C4, 
degenerative disease at multiple disc levels including C3 to C4, 
C5 to C6, and C6 to C7 with underlying spinal stenosis, 
degenerative disc disease superimposed on mild congenital spinal 
stenosis at the C3 to C4, C5 to C6, and C6 to C7 levels, cervical 
spine neuropathy with right upper extremity weakness, 
degenerative disc disease at L4 to L5 and L5 to S1, moderate 
stenosis at L4 to L5 and L5 to S1, right central disc herniation 
L4 to L5, bilateral low back pain, cervical traction, desiccation 
at the L4 to L5 and L5 to S1 levels, no evidence of 
spondylolisthesis or spondylolysis, mild edema between the L4 and 
L5 spinous process suggesting ligamentous injury either acute or 
subacute, and cervicalgia with mild left cervical radiculopathy.  

Significantly, there is no objective medical evidence of record 
that the Veteran is being actively treated for any degenerative 
arthritis of the cervical and lumbar spine.   

In this regard, a May 2004 VA examination report reflects 
complaints of low back pain for the last few years, evaluated by 
MRI in 1999, which showed disc herniations at two locations.  

The Veteran denied any specific back or neck injury, but did work 
as a furniture mover from 1988 to 2000 and suffered a motor 
vehicle accident in 1992 when he denied injuring his back or 
spine.  

The examiner noted that the Veteran had not had surgery for this 
condition, which he described as pain almost daily, and for which 
he took Tylenol 3 and Vioxx with significant relief of his 
symptoms.  The examiner observed that the Veteran displayed a 
normal and comfortable posture and gait without the use of 
assistive devices.  

The examiner opined that it significantly less likely than 50 
percent possibility that the lumbar spine disorder was caused by 
the sarcoid.  The examiner concluded that working for 12 years as 
a furniture mover was the much more likely reason for his spine 
abnormalities.  

Notably, a January 2005 VA examination report reflects an 
evaluation of osteoporosis of the lumbosacral spine and reveals 
findings of herniated discs in the cervical and lumbar regions.  
The examiner noted that the lumbar spine had undergone three to 
four epidural steroid injections which produced significant 
temporary relief.  

The examiner opined that the successful treatment of the lumbar 
spine disorder indicated that it was very likely that the discs 
were all the cause of the pain which was being treated.  However, 
the examiner noted the Veteran's symptoms had returned and were 
substantially unchanged since his last examination.  

The examiner referenced a private bone scan, which documented 
femoral osteopenia and lumbar spine osteoporosis, and 
demonstrated findings which were almost certainly secondary to 
the chronic steroid use.  

The examiner noted that osteoporosis or osteopenia did not 
generally cause any symptoms, but rather represented a weakness 
in the structural integrity of the bone.   

Here, the Veteran was diagnosed with degenerative disc disease of 
the lumbar spine with broad-based L5 to S1 herniated disc 
compressing of the thecal sac, per prior magnetic resonance 
imaging scan, and osteoporosis of the lumbar spine.  

Most recently, during a January 2010 VA examination, the examiner 
evaluated the Veteran's lumbosacral spine, observing curvature 
and posture to be normal, with no palpable spasms.  The examiner 
noted pain to palpation of the paraspinal processes, and negative 
straight leg extensions, bilaterally.  

The Veteran's range of motion testing revealed that forward 
flexion was to 70 degrees with pain, extension was to 30 degrees 
without pain, right and left lateral flexion was to 30 degrees 
without pain, and right and left lateral rotation was to 45 
degrees with pain.  Further, an MRI scan of the lumbosacral spine 
revealed degenerative disc disease with herniation and stenosis.  

The Board notes that the evidentiary record does not indicate 
that the Veteran has a diagnosis of degenerative arthritis of 
either the cervical or lumbar spine.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131.  

Thus, the medical evidence does not establish a current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for service connection.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 
225.  

In the instant case, the claim for service connection for 
degenerative arthritis of the cervical and lumbar spine, claimed 
as secondary to service-connected sarcoidosis must be denied 
because the first essential criterion for a grant of service 
connection, evidence of a current disability upon which to 
predicate a grant of service connection, has not been met.  

The Board recognizes that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

However, neither the Veteran nor his representative has presented 
or identified any existing medical opinion showing findings of 
any degenerative arthritis of the cervical and lumbar spine.  

Moreover, if the Veteran had been diagnosed with degenerative 
arthritis of the cervical and lumbar spine, the Board notes that 
the May 2004 VA examiner specifically opined that the Veteran's 
spine disorder was more likely attributable to his years working 
for 12 years, post-service, as a furniture mover.  Further, there 
is no competent evidence to support the claim.  

The Board finds that the May 2004 examiner's opinion constitutes 
probative and dispositive evidence on the current medical 
condition question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board notes that, when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

As noted, there is no post-service diagnosis of or treatment for 
degenerative arthritis of the cervical and lumbar spine or 
medical opinion to support the claim.  

Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for degenerative arthritis of the cervical and lumbar 
spine, claimed as secondary to service-connected sarcoidosis, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

With respect to the claim of service connection for numbness and 
weakness on the right side of the body, claimed as secondary to 
service-connected sarcoidosis, the Board finds that the medical 
evidence fails to show any complaints or findings of numbness and 
weakness on the right side of the body due to diagnosed or 
identifiable underlying pathology.  

"Disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  38 C.F.R. § 
4.1 (2009); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not constitute a 
disability for which service connection can be granted.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, while he is competent to assert that he experiences 
numbness and weakness on the right side of the body, the record 
reflects that there is no diagnosed pathology that has been 
causally linked to the claimed symptoms of numbness to include 
the service-connected sarcoidosis.   

Thus, absent any diagnosed underlying disease process, there is 
no disability for which service connection may be granted.  
Accordingly, the claim of service connection for numbness and 
weakness on the right side of the body, as secondary to service-
connected sarcoidosis must be denied.  

In reaching the above conclusions, the Board has considered the 
doctrine of reasonable doubt; however, since the preponderance of 
the evidence is against the claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  



B.  Increased Rating

The Veteran asserts that his service-connected deformed right 
second toe warrants a compensable rating.  

Service connection for deformed right second toe was established 
in a rating decision issued in August 2004 and a noncompensable 
(0 percent) disability evaluation pursuant to 38 C.F.R. § 4.71a, 
DCs 5283-5284 was assigned, effective from December 15, 2003.  

The VA and private treatment records are negative for findings of 
or treatment for the right second toe deformity.  

A VA examination report, dated in May 2004, shows complaint 
referable to the left second toe, with bulky soft tissue that was 
cauliflower-like in description, being slightly shortened 
compared to the adjacent toes and fatter with puffy skin.  

The examiner noted that the right finger and left second toe 
showed noticeable joint swelling and deformity.  Notably, the 
right second toe was not evaluated.  The examiner opined that it 
was as likely as not that the left second toe deformity was the 
result of the Veteran's sarcoid.  

Significantly, during a February 2009 VA examination report, the 
Veteran reported that the second toe of his left foot was 
edematous and deformed and had no disability associated with the 
second digit of the right foot.  

The Veteran complained of pain, mainly in cold weather, and the 
occasional inability to wear his shoe.  He denied any surgeries, 
or requiring the assistance of a brace, splint, cane or crutch.  
He reported taking hydrocodone with partial relief, and noted 
that, when his disability did flare up in cold weather, he was 
unable to walk and must rest on the couch.  

The Board notes that the issue of service connection for the 
second digit of the left foot had been referred to the RO for 
adjudication.  Unfortunately, a determination regarding the 
nature and severity of the left toe disorder cannot be rendered.  

On review, the evidence overall does not show a second right toe 
disability manifested by a compensable foot injury, malunion or 
nonunion of the tarsal or metatarsal bones, or functional 
impairment due to pain, as the Veteran currently denies any 
symptomatology in the right second toe.    

For all the foregoing reasons, the claims on appeal must be 
denied. In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for osteoporosis affecting the hands, toes, 
knees and left elbow, as secondary to the service-connected 
sarcoidosis, is granted.  

Service connection for polyarthralgia affecting the hands, toes, 
knees and left elbow, as secondary to service-connected 
sarcoidosis, is granted.  

Service connection for degenerative arthritis of the cervical and 
lumbar spine, as secondary to service-connected sarcoidosis, is 
denied.  

Service connection for numbness and weakness on the right side of 
the body, as secondary to service-connected sarcoidosis, is 
denied.  

An initial compensable evaluation for the service-connected 
deformed right second toe is denied.  



REMAND

The Veteran contends that he currently suffers from a disorder 
manifested by numbness and temporary paralysis during sexual 
intercourse, claimed as secondary to service-connected 
sarcoidosis.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Further, service connection may also be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The service treatment records are negative for any complaints or 
findings of a disorder manifested by numbness and temporary 
paralysis during sexual intercourse.  

The private and VA medical records indicate ongoing treatment for 
nephrolithiasis and left flank pain.  In fact, a private 
treatment record, dated in March 2005, reflects an opinion that 
the Veteran's nephrolithiasis was probably related to 
sarcoidosis.  

Moreover, a February 2009 VA examination report showed an opinion 
that the Veteran's sarcoidosis was a multi-organ system 
involvement causing nephrolithiasis.  A January 2010 VA 
examination report indicated a history of nephrolithiasis with 
kidney stones on two occasions in 2008, although no clinical or 
objective findings evident for the diagnosis of current 
nephrolithiasis was shown.  

However, the examiner noted that the X-ray studies revealed 
findings of probable intra-renal calcifications.  Specifically, 
the radiologist noted there were calcifications overlying the 
left renal outline, and two focal densities in the left ilium 
that might represent a bone island, calcified granuloma, or other 
sclerotic lesions.  

The Board notes that VA has an obligation to liberally construe 
the pleadings of a claimant to discern all issues raised in the 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In this case, as the Veteran has complained of numbness 
and paralysis during sexual intercourse, the Board must liberally 
construe the Veteran's claim, and expanded it to encompass 
diseases involving penile and urinary tract function.  

Significantly, while there is evidence of a current disability, 
and evidence of a service-connected disability, there is, as yet, 
no medical opinion of record that adequately addresses, on either 
a direct or secondary basis, the Veteran's assertion that he 
currently experiences a disorder manifested by numbness and 
temporary paralysis during sexual intercourse related to his 
military service or to his service-connected sarcoidosis.  
Moreover, the existing medical record is negative for any nexus 
opinion addressing these possible relationships.  

In this regard, the Board finds that it is necessary to obtain a 
medical opinion to address the medical nexus question in light 
the facts established by the evidence in the claims file.  Under 
38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, 
VA will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159 (c)(4).  

A more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a nonservice-
connected disability caused by a service-connected disability is 
also needed.  Allen, 7 Vet. App. at 439.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full VCAA 
compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to request 
that he provide sufficient information, and 
if necessary, authorization, to enable the 
RO to obtain any outstanding evidence 
relevant to the claim of service 
connection.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for the appropriate VA 
examination(s) to determine the nature and 
likely etiology of any identified urinary 
tract dysfunction and other claimed 
impairment.  The examiner should 
specifically comment on the nature and 
likely etiology of his claimed disorder 
manifested by numbness and temporary 
paralysis during sexual intercourse.  The 
Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests 
should be performed and all findings should 
be reported in detail.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any pathology experienced during 
sexual intercourse is related to his 
history of nephrolithiasis, or is due to an 
event of the Veteran's period of active 
service, or otherwise was caused or 
aggravated by a service-connected 
disability, specifically to include 
sarcoidosis.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with an SSOC and afforded an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


